 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    CHRISTOPHER SCOTT ATKINSON,

           Plaintiff,
                                                    Case No. 15-cv-386-wmc
      v.

    A.C. BROE, K. GARSTKA, T. ROBERTS,
    A. WEBER AND L.C. WARD,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


           /s/                                                1/16/2019
           Peter Oppeneer, Clerk of Court                     Date




 
